EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
10. (Currently amended) The method according to any one of claim l, wherein anchoring the sleeve comprises anchoring the first-end portion to a posterior papillary muscle of the heart, and anchoring the second-end portion to an anterior papillary muscle of the heart.

17. (Original) The method according to claim 16, wherein the adjustment mechanism includes a spool, and wherein actuating the adjustment mechanism comprises rotating the spool such that the contraction member collects onto the spool.

19. (Currently amended) The method according to any one of claim 1, wherein anchoring the sleeve comprises progressively anchoring a plurality of sleeve-sites of the sleeve to a respective plurality of tissue sites on the ventricular wall, the plurality of sleeve-sites being distributed longitudinally along the sleeve, the plurality of sleeve-sites including a first sleeve-site and a second sleeve-site, the first-end portion including the first sleeve-site, and the second-end portion including the second sleeve-site.

a respective tissue site of the respective plurality of tissue sites.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 and 13-19 are allowed.
Claim 9, 11, 12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is US 2016/0008132 (Cabiri et al., hereinafter Cabiri), which shows advancing a distal portion of delivery tube into a left atrium; and advancing within a delivery tube a sleeve to the heart that has a first-end, second-end, and mid portion in an annuloplasty procedure and US 2010/0280605 (Hammer et al., hereinafter Hammer) which shows deployment techniques for annuloplasty with anchors in ventricular walls..
However the art does not teach or suggest do not disclose the following steps:
within the ventricle, anchoring the sleeve in a curved path along a ventricular wall of the ventricle, such that the elongate contraction member extends outside of the sleeve between the first-end portion and the second-end portion, and a direct distance between the first-end portion and the second-end portion is shorter than a distance along the sleeve between the first-end portion and the second-end portion; and
subsequently, reshaping the ventricular wall by reducing the direct distance between the first-end portion and the second-end portion by pulling on the elongate contraction member such that a length of the elongate contraction member that is disposed between the first-end portion and the second-end portion becomes reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791